Title: Thomas Jefferson to Andrew Jackson, 22 November [1819]
From: Jefferson, Thomas
To: Jackson, Andrew


					
						
						
							Monticello
							Nov. 22.
						
					
					Th: Jefferson returns his thanks to General Jackson for the copy he has been so good as to send him of the Vindication of the proceedings in the Seminole war. if doubts on these proceedings have existed in candid minds this able vindication can scarcely fail to remove them. in addition to what had before been laid before the public, it brings forward some new views, and new facts also, of great weight. on the whole he cannot doubt but that the gratitude of his country for former atchievements will be fortified by these new proofs of the salutary energies of their great benefactor. he salutes the General with assurances of his constant & affectionate attachment & high respect.
				